- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X IR COPEL 12/10 - 07/30/2010 Copel wins UHE Colider in the 10 th New Energy Auction (A-5) Companhia Paranaense de Energia  Copel, in accordance with CVM Instruction 358/2002, hereby informs the market that it won the concession to build and operate the Colider hydroelectric plant (UHE Colider), at the 10th new energy auction held on July 30, 2010. This plant will be built on the Teles Pires River, in Mato Grosso, and will have an installed capacity of 300 MW with 179.6 MW of assured energy. Seventy percent of the assured energy was sold on the regulated contracting market (ACR) for R$ 103.40 per MWh, while the remaining 30% will be sold on the free market. After undertaking thorough studies, the Company entered into a series of favorable pre-agreements with suppliers in order to reduce construction costs. Moreover, the fact that the Company obtained this concession represents a strategic differential for Copel in coming auctions, in which other hydroelectric plants on the Teles Pires and Tapajós Rivers will be auctioned off. Finally, Copel will ask the CMN (National Monetary Council) to authorize this project to be eligible for BNDES financing, given that it falls within the scope of the PAC (Growth Acceleration Program). Cur itiba, July 30, 2010. Sincerely, Rafael Iatauro CFO and Investor Relations Officer For additional information, please contact Copel's Investor Relations team: ri@copel.com or (55-41) 3222-2027 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 30, 20 10 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
